United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2103
                                   ___________

Lee L. Grantham,                        *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *   Appeal from the United States
Cole County Commission; John            *   District Court for the Western
Hemeyer, Cole County Sheriff;           *   District of Missouri.
Eric Peters; Michael Forck; Eric        *
Peters; Jason Ambler; Russ              *          [UNPUBLISHED]
Bemboom; Jason Bias; Evan               *
DeBrunce; Gary Hill; Amy                *
Pierce; Conley, Dr.                     *
                                        *
            Appellees.
                                   ___________

                         Submitted: March 30, 2001

                              Filed: April 10, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Former Missouri prisoner Lee L. Grantham appeals the district court’s1 Federal
Rule of Civil Procedure 12(b)(6) dismissal of his 42 U.S.C. § 1983 action, and the
denial of his motion for injunctive relief. After de novo review, see Gordon v. Hansen,
168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam), we conclude that he failed to state
any section 1983 claims upon which relief may be granted. We further conclude that
the district court correctly denied Mr. Grantham’s motion for injunctive relief, and we
deny Mr. Grantham’s motion on appeal to file an addendum to his reply brief.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.


                                          -2-